Exhibit 10.3

 

Execution Copy

 

EQUIPMENT LEASE AGREEMENT

 

This Equipment Lease Agreement is made this 17 day of September, 2004, by and
between Dynamic Materials Corporation, a Delaware corporation, having a
principal office at 5405 Spine Road, Boulder CO, 80301 (“LESSOR”), and
Aerojet-General Corporation, an Ohio corporation, having its principal office at
Highway 50 & Aerojet Road, Rancho Cordova CA, 95742 (“LESSEE”).  All terms not
defined herein shall have the same meaning as set forth in that certain
Agreement dated as of September 17, 2004, between LESSOR and LESSEE (the “
Agreement”).

 

WHEREAS, LESSOR and LESSEE are parties to the Agreement relating to the sale of
the Spin Forge Assets; and

 

WHEREAS, LESSOR owns the equipment listed on Schedule A hereto (the
“EQUIPMENT”); and

 

WHEREAS, LESSEE wishes to lease the EQUIPMENT from LESSOR, all of which is
located at 1700 East Grand Avenue, El Segundo CA, 90245 (the “PREMISES”); and

 

WHEREAS, LESSOR wishes to lease the EQUIPMENT to LESSEE upon certain terms and
conditions.

 

NOW, THEREFORE, in consideration of the rental payments to be made hereunder by
LESSEE to LESSOR and the mutual terms, covenants, and conditions hereinafter set
forth, and subject to the terms and conditions hereof, LESSOR does hereby lease
to LESSEE and LESSEE does hereby take and hire from LESSOR, the EQUIPMENT.

 

Terms and Conditions

 

1.                                       LEASE.  LESSOR and LESSEE agree that
the terms of this Equipment Lease Agreement shall apply to and be incorporated
by reference into Schedule A hereto.  This

 

--------------------------------------------------------------------------------


 

Equipment Lease Agreement shall be enforceable upon execution by LESSEE and
subsequent counter-signature by LESSOR indicating acceptance.

 

2.                                       RENTAL PAYMENTS.  Unless otherwise
agreed in writing, each regular periodic payment of rent due during the term of
this Equipment Lease Agreement shall be due on the first day of the month (the
billing date) with the first payment due on the first day of the month following
the Closing Date, which shall be prorated, if necessary.  Each periodic rental
installment shall be at the rate of 1/96 of the net book value of the EQUIPMENT
determined as of -[June 30, 2004 (the “NET BOOK VALUE”), as set forth on
Schedule A hereto.  Payments shall be made by LESSEE at LESSOR’s address set
forth herein or as otherwise directed by LESSOR.  LESSEE shall not abate, set
off, or deduct any amount or reduce any payment for any reason without the prior
written consent of LESSOR.  Payments are delinquent if not in LESSOR’s
possession by the due date.

 

3.                                       COMMENCEMENT AND TERMINATION.  The term
of this Equipment License Agreement shall commence on the Closing Date, and
shall terminate on January 1, 2007 (the “INITIAL TERM”), unless extended in
accordance with Article 4 below (the “EXTENDED TERM” and together with the
INITIAL TERM, the “TERM”), or upon notice by LESSOR in the case of LESSEE’s
material default which has not been cured following 30 days’ notice.  In the
event LESSEE retains part or all of the EQUIPMENT beyond the TERM, then the
terms and provisions of this Equipment Lease Agreement shall stay in effect
during such hold-over period, subject to LESSOR’s right on default to terminate
this Equipment Lease Agreement.  LESSEE may terminate this Equipment Lease
Agreement at the expiration of the TERM by providing LESSOR with a notice of
termination 60 days prior to the end of the TERM.

 

4.                                       OPTION TO EXTEND TERM.  Provided that
no Event of Default (as defined in Article 20) exists under this Equipment Lease
Agreement, LESSEE shall have the option to extend the TERM to a full eight (8)
years from the Closing Date; provided, however, that LESEE must exercise this
option in writing no later than January 1, 2006.  If LESSEE exercises the option
to renew this Equipment Lease Agreement, such renewal shall be upon the terms
and conditions of this Equipment Lease Agreement, at the rate specified in
Article 2 hereof.

 

2

--------------------------------------------------------------------------------


 

5.                                       OPTION TO PURCHASE.  Provided that no
Event of Default exists under this Equipment Lease Agreement, LESSEE shall have
the option to purchase any or all of the Equipment at the expiration of the
Initial Term or the Extended Term for a purchase price equal to the NET BOOK
VALUE of the EQUIPMENT, reduced by the amount of any payments made by LESSEE
under this Equipment Lease Agreement.  If LESSEE chooses to exercise its right
to assume LESSOR’S property rights on the PREMISES by August 1, 2005 as set
forth in the Option Agreement of even date herewith, then LESSEE shall be
required to purchase all the EQUIPMENT as described herein no later than
January 1, 2007.  If LESSEE elects to purchase the EQUIPMENT, LESSEE shall
purchase from LESSOR, and LESSOR shall sell to LESSEE the EQUIPMENT on an AS IS,
WHERE IS, BASIS except that LESSOR shall warrant title and that the EQUIPMENT is
free and clear of all liens and encumbrances arising by or through the LESSOR,
except for any liens or encumbrances caused by LESSEE, regardless of whether
permitted pursuant to Section 7 hereof, or taxes or other impositions for which
LESSEE is obligated to pay under this Equipment Lease Agreement or relating to
the purchase of the EQUIPMENT.  LESSOR shall provide LESSEE with a bill of sale
following the payment in full.

 

6.                                       NO WARRANTIES BY LESSOR.  LESSOR makes
no warranty, express, implied or statutory, as to any matter whatsoever,
including the condition of the EQUIPMENT, its merchantability or its fitness for
any particular purpose, and as to LESSOR, LESSEE leases the EQUIPMENT “as is.” 
LESSEE has conducted a customary review of the operational EQUIPMENT and is not
aware of any faulty safety devices. Notwithstanding the foregoing, LESSOR
warrants that all safety devices relating to the EQUIPMENT have been maintained
to at least comply with minimum manufacturer and prevailing occupational safety
standards.

 

7.                                       ASSIGNMENT.  Without LESSOR’s prior
written consent, LESSEE shall not assign, transfer, pledge, or otherwise dispose
of this Equipment Lease Agreement, any interest therein, or sublease or loan or
permit a security interest, lien, charge, encumbrance or other similar interest
in the EQUIPMENT or permit it to be used by anyone other than LESSEE or LESSEE’s
qualified employees.  LESSOR may assign this Equipment Lease Agreement and/or
permit a security interest, lien, charge, encumbrance, or other similar interest
in the

 

3

--------------------------------------------------------------------------------


 

EQUIPMENT, in whole or in part, to one or more assignees, with notice to
LESSEE.  LESSOR’s assignee(s) and/or the secured party(ies) may reassign this
Equipment Lease Agreement, and/or such security interest with notice to LESSEE. 
Each such assignee and/or such secured party shall have all rights of LESSOR
under the LEASE, but no such assignee or secured party shall be bound to perform
any obligation of LESSOR.  LESSEE acknowledges that any assignment or transfer
by LESSOR shall not materially change LESSEE’s duties or obligations under this
Equipment Lease Agreement nor materially increase the burdens or risks imposed
on LESSEE.

 

8.                                       OWNERSHIP.  The EQUIPMENT shall at all
times remain the personal property of LESSOR.  LESSEE will at all times, at its
own cost and expense, keep the EQUIPMENT free and clear of all claims, liens,
and legal processes of creditors of LESSEE.

 

9.                                       LOCATION AND RIGHT OF INSPECTION.  The
EQUIPMENT shall be kept at the PREMISES, and shall not be removed therefrom
without LESSOR’s prior written consent. LESSOR or its representative shall have
the right at any time during normal business hours and upon reasonable notice to
inspect the EQUIPMENT and for that purpose has access to the location of the
EQUIPMENT.

 

10.                                 USE AND OPERATION.  LESSEE shall use the
EQUIPMENT in a careful manner and shall comply with all laws, ordinances, rules
or any other local, state or federal requirements relating to its possession,
use and maintenance.  LESSEE represents that the EQUIPMENT shall be used in its
business or commercial concern and that no item of EQUIPMENT will be used for
personal, family, or household purposes.

 

11.                                 REPAIRS AND ALTERATIONS.  LESSEE shall at
its own expense maintain the EQUIPMENT in good repair, appearance, and
functional order.  LESSEE agrees to comply with all maintenance schedules and
procedures recommended by the manufacturer of the EQUIPMENT and, if available,
purchase or otherwise enter into and adhere to dealer maintenance contracts. 
LESSEE shall not make any alterations, additions, or improvements to the
EQUIPMENT without LESSOR’s prior written consent.  All alterations, additions,
or improvements made to the EQUIPMENT shall belong to LESSOR.

 

4

--------------------------------------------------------------------------------


 

12.                                 LOSS AND DAMAGE.  LESSEE shall bear the
entire risk of loss, theft, damage, or destruction of the EQUIPMENT from any
cause whatsoever.  No loss, theft, damage, or destruction of the EQUIPMENT shall
relieve LESSEE of the obligation to pay rent or to comply with any other
obligation under this Equipment Lease Agreement.  In the event of damage to any
item of EQUIPMENT, LESSEE shall promptly notify LESSOR of such damage and
immediately place the same in good repair at LESSEE’s expense. If LESSOR
determines that any item of EQUIPMENT is lost, stolen, destroyed, or damaged
beyond repair, LESSEE shall, at LESSEE’s option: (a) replace the same with like
equipment in good repair, acceptable to LESSOR; or (b) pay LESSOR a sum equal to
(i) all amounts due by LESSEE to LESSOR under the LEASE up to the date of the
loss and (ii) the NET BOOK VALUE of the EQUIPMENT, reduced by the amount of any
payments made by LESSEE under this EQUIPMENT LEASE AGREEMENT.

 

13.                                 INSURANCE.  LESSEE shall provide and
maintain primary insurance against loss, theft, damage, or destruction of the
EQUIPMENT in an amount specified in Schedule A hereto, with loss payable to
LESSOR.  At LESSOR’s request, LESSEE also shall provide and maintain primary
comprehensive general all risk liability insurance.  Such insurance shall
include, but shall not be limited to, product liability coverage, insuring
LESSOR and LESSEE, with a severability of interest endorsement or its
equivalent, against any and all loss or liability for all damages, either to
persons, property, or otherwise, which might result from or happen in connection
with the condition, use, or operation of the EQUIPMENT, with such limits and
with an insurer reasonably satisfactory to LESSOR.  Each policy shall expressly
provide that the insurance as to LESSOR shall not be invalidated by any act,
omission, or neglect of LESSEE and cannot be materially altered or canceled
without thirty (30) days’ written notice to LESSOR.  As to each policy, LESSEE
shall furnish to LESSOR a certificate of insurance from the insurer evidencing
the insurance coverage required by this section.  All such insurance shall
include the name of LESSOR as an additional insured.  All obligations of this
section shall extend throughout the TERM and until the EQUIPMENT is returned to
LESSOR.

 

5

--------------------------------------------------------------------------------


 

14.                                 TAXES.  LESSEE agrees to pay and indemnify
and hold LESSOR harmless from and against all sales, use, personal property,
leasing and other taxes (together with any penalties, fines or interest thereof)
imposed after the Closing Date against LESSOR, LESSEE or the EQUIPMENT by any
governmental authority with respect to the EQUIPMENT.

 

15.                                 INDEMNITY.  With regard to bodily injury and
property damage liability only, LESSEE will indemnify and hold LESSOR harmless
from and against any and all claims, costs, expenses, damages, and liabilities,
including reasonable attorneys’ fees, arising out of the ownership (for strict
liability in tort only), possession, leasing, operation, control, use,
maintenance, delivery, or other disposition of the EQUIPMENT arising from acts
or events during the TERM.  However, LESSEE is not responsible to a party
indemnified hereunder for any claims, costs expenses, damages, and liabilities
occasioned by the gross negligent acts of such indemnified party.  LESSEE agrees
to carry bodily injury and property damages liability insurance during the term
of this Equipment Lease Agreement as provided in Article 13; any amounts
received by LESSOR under the insurance will be credited against LESSEE’s
obligations under this Article.  LESSOR will also be indemnified for twelve
months after the TERM if the EQUIPMENT is required to be returned to LESSOR to
the extent the claim arises out of LESSEE’s use of the EQUIPMENT, including, but
not limited to, faulty upkeep, improper repairs and unauthorized alterations.

 

16.                                 LATE CHARGES AND INTEREST.  If LESSEE fails
to pay LESSOR any amount when due or, in the case of an amount due to one other
than LESSOR, if LESSOR pays an amount on LESSEE’s behalf, then LESSEE shall pay
LESSOR a late charge of  five percent (5%) of such amount or $250, whichever is
greater, for each calendar month or part thereof for which rent or other sum
shall be delinquent or shall have been paid by LESSOR on LESSEE’s behalf.  The
amount of any charges assessed hereunder shall be added to and become part of
the next rental payment or shall be separately invoiced, at LESSOR’s option.
Interest shall accrue on any unpaid or unreimbursed amounts at an  annual rate
of three percent (3%) greater than the rate announced from time to time by Wells
Fargo National Bank Association at its principal office in san Francisco as its
“prime rate”, from the due date until paid by LESSEE.

 

6

--------------------------------------------------------------------------------


 

17.                                 TIME OF THE ESSENCE.  Time is of the essence
of this Equipment Lease Agreement. This provision shall not be waived by the
acceptance on occasion of late or defective performance.

 

18.                                 QUIET ENJOYMENT.  So long as LESSEE shall
not be in default hereunder and LESSOR continues to receive all rent and other
sums payable by LESSEE hereunder in accordance with the terms hereof, neither
LESSOR nor its assignee, shall interfere with LESSEE’s right of quiet enjoyment
and use of the EQUIPMENT.

 

19.                                 LESSEE REPRESENTATIONS.  LESSEE hereby
represents, warrants and covenants that with respect to this Equipment Lease
Agreement: (a) The execution, delivery and performance hereof by the LESSEE has
been duly authorized by all necessary corporate action; (b) The individual
executing such was duly authorized to do so; (c) This Equipment Lease Agreement
constitutes the legal, valid and binding obligations of the LESSEE enforceable
in accordance with its terms.

 

20.                                 DEFAULT.  LESSEE shall be in default if (a)
LESSEE shall fail to pay rent or any other amount provided for under this
Equipment Lease Agreement within five (5) days after the same becomes due and
payable; (b) LESSEE fails to observe, keep or perform any other provision of
this Equipment Lease Agreement, and such failure shall continue for a period of
thirty (30) days without cure; (c) LESSEE shall abandon the EQUIPMENT; (d)
except as inconsistent with federal bankruptcy law, any proceeding in
bankruptcy, receivership, or insolvency shall be commenced against LESSEE or its
property or any guarantor or such guarantor’s property, LESSEE or any guarantor
files voluntarily for bankruptcy or reorganization, or LESSEE or any guarantor
makes an assignment for the benefit of its creditors; (e) LESSEE or any
guarantor makes any misrepresentation or false statement as to its credit or
financial standing in connection with the execution or the further performance
of the LEASE; (f) any attachment or execution be levied on any of LESSEE’s
property; (g) LESSEE permits any other entity or person to use the EQUIPMENT
without the prior written consent of LESSOR; or (h) in the business and affairs
of LESSEE or any guarantor there occurs a material change which

 

7

--------------------------------------------------------------------------------


 

shall impair the security of the EQUIPMENT or increase LESSOR’s credit risk
involved in the LEASE.  Each of the foregoing events shall constitute an “EVENT
OF DEFAULT.”

 

21.                                 REMEDIES.  In the event of LESSEE’s default,
LESSOR shall have the right and option, but not the obligation, to exercise any
one or more of the following remedies, which remedies or any of them may be
exercised by LESSOR without notice to LESSEE and without any election of
remedies by LESSOR: (a) LESSOR may declare all sums due and to become due under
this Equipment Lease Agreement immediately due and payable; (b) LESSOR may
institute litigation to collect any sums due pursuant to the foregoing
subsection (a) that are not promptly paid by LESSEE; (b) LESSOR may institute
litigation to collect all rents and other amounts due as of the date of such
default together with any sums that may accrue up to the date of trial; (c)
LESSOR may institute litigation to specifically enforce the terms of this
Equipment Lease Agreement; (d) LESSOR may terminate this Equipment Lease
Agreement; or (e) LESSOR may pursue any other remedy now, or hereafter, existing
in law or equity.  However, damages for any future rentals and/or LESSOR’s
residual value in the EQUIPMENT shall be limited to the NET BOOK VALUE of the
EQUIPMENT, reduced by the amount of any payments made by LESSEE under this
EQUIPMENT LEASE AGREEMENT.

 

22.                                 MODIFICATION.  Neither this Equipment Lease
Agreement nor any other document or Schedule constituting this Equipment Lease
Agreement can be modified or amended except by written agreement signed and
dated by both LESSOR and LESSEE.

 

23.                                 SUCCESSOR INTERESTS.  Subject to any
prohibition against assignment contained herein, this Equipment Lease Agreement
shall be binding upon and inure to the benefit of the heirs, successors, and
assigns of the parties.  As used in this Equipment Lease Agreement, the term
“LESSOR” shall include any assignee or secured party of LESSOR where
appropriate.

 

24.                                
NOTICES.                                         All notices, requests, demand,
claims and other communications hereunder shall be in writing.  Any such written
communication shall be deemed to have been duly given (except as may otherwise
be specifically provided herein to the contrary), and shall be deemed sufficient
to preserve the rights of the sending party, if either (i) mailed by certified
or

 

8

--------------------------------------------------------------------------------


 

registered mail, with postage prepaid by sender, or shipped by express courier
service, with charges prepaid by sender and receipted for by or on behalf of the
intended recipient, in each case to the following address (or to such other
address as any part may designate for himself or itself by notice to the other
parties given pursuant hereto), or else (ii) delivered by hand and receipted for
by or on behalf of the intended recipient:

 

If to DMC/SF:

 

President

 

 

Dynamic Materials Corporation

 

 

5405 Spine Road

 

 

Boulder, CO 80301

 

 

Attention:  Yvon Cariou

 

 

Fax Number (303) 604-1897

 

 

 

With a copy to:

 

Chief Financial Officer

 

 

Dynamic Materials Corporation

 

 

5405 Spine Road

 

 

Boulder, CO 80301

 

 

Attention:  Richard Santa

 

 

Fax Number (303) 604-1897

 

 

 

If to Aerojet

 

Aerojet General Corporation

 

 

P. O. Box 1036

 

 

Camden, AR 71711-1036

 

 

Attention: Robert Shenton

 

 

Vice President, Operations

 

 

Fax Number: (870) 574-3528

 

 

 

With a copy to:

 

Aerojet General Corporation

 

 

P. O. Box 13222

 

 

Sacramento, CA 95813-6000

 

 

Attention: Brian E. Sweeney

 

 

Vice President, Legal and Contracts

 

 

Fax Number: (916) 351-8610

 

Lessee shall remit all payments required under this Equipment Lease Agreement to
Lessor’s lockbox account at:

 

Dynamic Materials Corporation

Dept. 1323

Denver , CO 80291-1323

 

9

--------------------------------------------------------------------------------


 

25.                                 GOVERNING LAW.  This Agreement shall be
governed by and construed in accordance with the domestic laws of the State of
California without giving effect to any choice or conflict of law provision or
rule (whether of the State of California or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
California.

 

26.                                 WAIVER OF JURY TRIAL.  LESSOR AND LESSEE
HEREBY IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.

 

27.                                 WAIVER.  Failure of LESSOR at any time to
require performance of any provision of this Equipment Lease Agreement shall not
limit any right of LESSOR to enforce that provision, nor shall any waiver by
LESSOR of any breach or any provision be a waiver of any succeeding breach of
that provision or a waiver of that provision itself or any other provision.

 

28.                                 NUMBER AND CAPTIONS.  As used herein, the
singular shall include the plural, and the plural the singular. All captions
used herein are intended solely for convenience of reference and shall in no way
limit or explain any of the provisions of this Equipment Lease Agreement.

 

29.                                 DUPLICATE ENFORCEABLE AS ORIGINAL.  LESSEE
hereby consents to the use of this Equipment Lease Agreement, along with a
photocopy hereof, for all purposes including, but not limited to, evidence in
litigation or any other judicial proceeding.

 

30.                                 SEVERABILITY.  If any provision of this
Equipment Lease Agreement is held invalid, such invalidity shall not affect
other provisions that can be given effect without the invalid provision.

 

10

--------------------------------------------------------------------------------


 

31.                                 ENTIRE AGREEMENT.  This Equipment Lease
Agreement, together with the Ancillary Agreements and any exhibits and schedules
hereto or thereto, contains the entire agreement between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, written or oral, with respect thereto.  No amendment,
supplement, modification, waiver or termination of this Equipment Lease
Agreement shall be implied or binding (including any alleged waiver based on a
party’s knowledge of any inaccuracy in any representation or any breach of
warranty or covenant contained herein) unless in writing and signed by the party
against which such amendment, supplement, modification, waiver or termination is
asserted.  No waiver of a provision of this Equipment Lease Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly therein provided.

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have executed this Equipment Lease
Agreement as of the date first above written.

 

 

 

DYNAMIC MATERIALS CORPORATION

 

 

 

 

 

By:

 

 

Printed Name

 

 

Title:

 

 

 

 

 

 

 

AEROJET GENERAL CORPORATION

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

12

--------------------------------------------------------------------------------


 

Execution Copy

 

Equipment Lease - Schedule A

 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

499

 

Spinning Machine, Hufford

 

597,162.23

 

6,220.44

 

Tooling

 

Hawk Tooling  (as itemized below with a zero value for each individual item)

 

187,545.95

 

1,953.60

 

1571

 

G.E. FANUC CNC SYSTEM

 

99,822.76

 

1,039.82

 

103

 

Ikegai TU-30 Lathe, 9/N 53117V

 

92,485.32

 

963.39

 

 

 

Hankook Proturn 100X - 3000 CNC Turning Center

 

90,000.00

 

937.50

 

107

 

CNC LATHE SL40 64338

 

83,871.03

 

873.66

 

1594

 

Pentak X-Ray Unit W/Processor

 

57,856.89

 

602.68

 

104

 

Lathe, Turret, American Tool

 

47,772.97

 

497.64

 

102

 

Ikegai Turret Lathe 22108A

 

42,995.70

 

447.87

 

311

 

Kearn Horizontal Milling Center K&T mm800

 

42,995.70

 

447.87

 

302

 

Kearn Horizontal Milling Center K&T mm800

 

42,995.70

 

447.87

 

1592

 

Hawk Drop Inspection Fixture Overhaul

 

41,204.55

 

429.21

 

484

 

Arrowsmith Hydraulic Sizer 1200 Ton

 

40,607.06

 

422.99

 

483

 

Arrowsmith Hydraulic Sizer 600 Ton

 

28,663.79

 

298.58

 

1593

 

HYDRO SIZER REROFIT

 

24,916.94

 

259.55

 

1572

 

Ikegai AX40 6 T Control

 

24,466.03

 

254.85

 

113

 

Lathe, Vertical Turret Bullard

 

23,886.47

 

248.82

 

708

 

Electron Beam Welding Machine

 

23,886.47

 

248.82

 

Tooling

 

ATACMs Tooling - (as itemized below with a zero for each individual item)

 

22,550.04

 

234.90

 

112

 

Lathe, Vertical Turret, Bullard

 

19,109.18

 

199.05

 

102

 

Inspection Equipment, Tooling

 

18,553.96

 

193.27

 

501

 

Videomicrometer, X-ray Booth

 

16,720.54

 

174.17

 

1575

 

Auto Cad Software Catia

 

16,109.56

 

167.81

 

502

 

X-Ray Film Processor

 

15,721.64

 

163.77

 

505

 

Mitutoyo Coor Measuring CMM

 

14,331.90

 

149.29

 

485

 

Arrowsmith Hydrasizer 250 Ton

 

14,331.90

 

149.29

 

101

 

Ikegai, A x 40 1987 S/N01873V

 

13,030.65

 

135.74

 

106

 

Lathe, Takisawa NX 610 6 T

 

11,943.26

 

124.41

 

1591

 

Lathe, Used American CNC

 

11,943.25

 

124.41

 

1382

 

ATACM 4-18x13 1/4 x 2 3/4 &2-18x13 1/4x 1 3/4 Tool Rings

 

11,777.33

 

122.68

 

503

 

Upgrade Rectifier Power Pack For Black Oxide Machine

 

11,154.18

 

116.19

 

142

 

Software CNC Program Master Cam

 

9,583.35

 

99.83

 

706

 

Weld Chamber, Tig, Vac Calif Ge

 

9,554.61

 

99.53

 

499

 

Hufford Upgrade

 

8,622.67

 

89.82

 

504

 

Mag Machine, Model TAQ1446

 

8,592.30

 

89.50

 

708

 

Weld Chamber Retrofit

 

8,230.36

 

85.73

 

499

 

ATACM Tool Rings (1) 18x131/4x2 3/4 & (4) 18x13 1/4 x 1 3/4

 

7,452.43

 

77.63

 

126

 

Lathe, Engine Tracer, American

 

7,165.93

 

74.65

 

1383

 

Hawk Tooling TN 10242904-1-25 SR Steady Rest

 

7,111.12

 

74.07

 

499

 

Hufford Roller Housing Shaft

 

6,763.05

 

70.45

 

602, 602A

 

Upgrade Electronic Controls on Alkaline Tanks

 

6,596.87

 

68.72

 

499

 

Roller Housing For Hufford Machine

 

6,518.55

 

67.90

 

147

 

ATACM Tooling tn1096001-1lf,tn1096010-1-2-wf, Weld Tooling,MTg Gage Body g-1200

 

6,055.53

 

63.08

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

125

 

Lathe, Engine Tracer, Monarch

 

5,971.63

 

62.20

 

707

 

Weld Chamber, Tig, Vac

 

5,971.63

 

62.20

 

723

 

Bed Seam Welder, Jetline

 

5,971.63

 

62.20

 

1572

 

CNC Control Ikegai

 

5,937.50

 

61.85

 

1597

 

Bullard Uprgrade Digital Read Out

 

5,274.36

 

54.94

 

402

 

Monoset Grinder

 

4,777.29

 

49.76

 

57

 

10 T Overhead Crane, P&H North

 

4,777.29

 

49.76

 

58

 

10 T Overhead Crane, P&H South

 

4,777.29

 

49.76

 

519

 

Hydrotest Unit, American Lab

 

4,777.29

 

49.76

 

320

 

Milling Machine, Cincinnati

 

4,777.29

 

49.76

 

121

 

Cazeneuve, 575HB Rebuild (Controls and Rebuild)

 

4,279.73

 

44.58

 

1596

 

ASM 180-T LEAK DETECTOR S/N HLT-5 HRS 10553 WITH REMOTE METER

 

4,032.31

 

42.00

 

104

 

American Lathe

 

3,863.99

 

40.25

 

124

 

LeBlond Regal Lathe

 

3,856.67

 

40.17

 

161

 

A-DESIGN

 

3,820.51

 

39.80

 

504

 

Upgrade For Flourescent Magnetic Particle Machine

 

3,735.60

 

38.91

 

317,318,319

 

Knee Mills (3) Boco

 

3,582.99

 

37.32

 

1315

 

STEDI WATT POWER PANEL PROTECTORS (13)

 

3,527.21

 

36.74

 

487

 

Mark III SDH Blast Cabinet

 

3,497.80

 

36.44

 

123

 

Used Okuma Lathe S/N 4105-9686

 

3,450.49

 

35.94

 

104

 

American Lathe Control Upgrade

 

3,405.87

 

35.48

 

148

 

Hawk Tooling t-10242849-pm1, t-10242849-pm2, t-10242901-cr

 

3,086.06

 

32.15

 

122

 

Cazeneuve, 725HB Rebuild

 

2,777.22

 

28.93

 

499

 

Hufford P/N 2000-12-01 Roller Housing Shaft

 

2,769.86

 

28.85

 

209

 

Used Radial Drill Press s/N2793

 

2,761.53

 

28.77

 

315

 

Sharp Vertical Mill

 

2,627.50

 

27.37

 

1591

 

American Lathe Hard Drive & Software Upgrade for CNC

 

2,625.68

 

27.35

 

1599

 

RADIOACTIVE DETECTOR

 

2,502.22

 

26.06

 

112

 

1/2 T JIB Crane, MS

 

2,413.17

 

25.14

 

801

 

Air Compressor, Inger-Rand

 

2,388.65

 

24.88

 

10

 

Air Compressor, Quincy

 

2,388.65

 

24.88

 

316

 

Radial Arm Drill, Cinc. Brick

 

2,388.65

 

24.88

 

724

 

Welder Jetline

 

2,388.65

 

24.88

 

606

 

Steam Clean Booth

 

2,388.65

 

24.88

 

726

 

Model RU 548 Planesher

 

2,388.65

 

24.88

 

1599

 

Yale Fork Truck 10000 P

 

2,388.65

 

24.88

 

303

 

SPINDLE MOTOR ON FADAL MACHINE

 

2,370.91

 

24.70

 

1573

 

Modine Heater

 

2,294.05

 

23.90

 

1384

 

BUDGIT VARIABLE SPPED A/R CHAIN HOIST AND SUPPORT

 

2,157.72

 

22.48

 

806

 

Water Filtration T40 Cooling Tower

 

2,019.71

 

21.04

 

708

 

CM330 VACUUM GAUGE KIT FOR E-BEAM WELDER

 

2,012.50

 

20.96

 

1602

 

Clark Fork Truck 8000 p

 

1,910.93

 

19.91

 

946

 

Keen Rod Oven

 

1,815.15

 

18.91

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

943

 

Furnace, Heat Treat, AOV

 

1,735.80

 

18.08

 

708

 

E-BEAM WELDER UPGRADE

 

1,672.02

 

17.42

 

1307

 

RECONDITION 5-TON HEAT TREAT CRANE

 

1,671.70

 

17.41

 

113

 

Storage Container, 40 ft. IBM

 

1,578.80

 

16.45

 

314

 

Mill Manual Bridgeport

 

1,556.13

 

16.21

 

105

 

38” A-11 Face Plate Hankook Lathe

 

1,444.46

 

15.05

 

121

 

Lathe, Engine tracer, Cazeneuve

 

1,433.20

 

14.93

 

503

 

Mag. Particle Insp. Mac Vresco-

 

1,433.20

 

14.93

 

488

 

Sandbalster, Smith

 

1,433.20

 

14.93

 

70

 

5 T Overhead Crane

 

1,433.20

 

14.93

 

805

 

Waste Water Treatment System

 

1,433.20

 

14.93

 

124

 

Hydro Test Crane

 

1,414.37

 

14.73

 

1318

 

E-Beam Welder Vapor Shield Assembly

 

1,397.05

 

14.55

 

141

 

Software CNC Program

 

1,202.69

 

12.53

 

114

 

Ultrasonic Gauge, KKB

 

1,198.53

 

12.48

 

741

 

Furnace, Heat Treat, Lindberg

 

1,194.35

 

12.44

 

1604

 

Tool Setter, Kennemetal

 

1,194.35

 

12.44

 

701

 

Weld Chamber, Tig, Vac

 

1,194.35

 

12.44

 

1601

 

Clark Forklift 5000 p

 

1,194.35

 

12.44

 

704

 

Weld Chamber, Tig, Vac

 

1,194.30

 

12.44

 

213

 

Multi-Head Drill Press

 

1,116.19

 

11.63

 

1607

 

Radiogrpahic Densitometer

 

992.97

 

10.34

 

313

 

Mill Manual Bridgeport

 

955.43

 

9.95

 

122

 

Lathe, Engineer Tracer, Cazeneuve

 

955.43

 

9.95

 

405

 

Saw, Bank Metal Cut Wells

 

955.43

 

9.95

 

1600

 

Toyota Forklift 4000 p

 

955.43

 

9.95

 

1603

 

Crown Electric Pallet Jack

 

955.43

 

9.95

 

482

 

Swedging Press

 

955.43

 

9.95

 

410

 

Mubea HPS 350S Ironworker

 

716.58

 

7.46

 

1605

 

Tool Grinder, Bieriey

 

597.14

 

6.22

 

119

 

Graxiano SAG 17 Tracer

 

597.14

 

6.22

 

404

 

Saw Bank, Doall

 

573.26

 

5.97

 

506 AND 507

 

Comparator DRI, J&L

 

477.71

 

4.98

 

210

 

Milling Machine GSP

 

477.71

 

4.98

 

722

 

Welding Machine, Linde

 

238.86

 

2.49

 

37

 

Saw, Cut Off Dayton

 

238.86

 

2.49

 

1606

 

Saw, Cut Off Dayton

 

238.86

 

2.49

 

718

 

Welding Machine, Hobart

 

238.86

 

2.49

 

715

 

Welding Machine, P&H

 

238.86

 

2.49

 

716

 

Welding Machine, NCG Sureweld

 

238.86

 

2.49

 

73

 

1 T Overhead Crane Dayt

 

143.31

 

1.49

 

1608

 

Deburr Machine

 

119.43

 

1.24

 

486

 

Press, Hydraulic Manual Orc

 

119.43

 

1.24

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

711

 

Welding System, Airco

 

71.67

 

0.75

 

409

 

Sander Disk, Pedistal Rankin

 

71.67

 

0.75

 

279

 

1 TON JIB CRANE

 

0.00

 

0.00

 

493

 

2 TON ELECT HOIST

 

0.00

 

0.00

 

504

 

2-TON GANTRY

 

0.00

 

0.00

 

 

 

Fadal VMC 4020 (transferred from DMC’s PMP Division in 2003)

 

33,583.33

 

349.83

 

 

 

P/N 10242904 Final Motor Case

 

 

 

0.00

 

T-10242904-1PT

 

HAWK Parts - Hydro fixture, base/igniter hole plug

 

0.00

 

0.00

 

T-10242904-2PT

 

HAWK Parts - Hydro fixture, retainer/lift

 

0.00

 

0.00

 

T-10242904-RR

 

HAWK Parts - Rounding ring for milling I.D. slot 1610

 

0.00

 

0.00

 

T-10242904-MM

 

HAWK Parts - Mill machine, aft slot and lockwire - 331

 

0.00

 

0.00

 

T-10242904-DM1

 

HAWK Parts - Drill machine, fwd & aft holes - 216

 

0.00

 

0.00

 

T-10242904-DF1

 

HAWK Parts - Drill, fwd holes - 216

 

0.00

 

0.00

 

T-10242904-DM2

 

HAWK Parts - Drill machine, (5) fwd boss holes - 215

 

0.00

 

0.00

 

T-10242904-SR2

 

HAWK Parts - Steady rest, machine aft - 1609

 

0.00

 

0.00

 

T-10242904-DI

 

HAWK Parts - Drop-In Inspection Fixture - 1592

 

0.00

 

0.00

 

T-10242904-DF2

 

HAWK Parts - Drill fixture (4) threads .190 thd. - Machine shop

 

0.00

 

0.00

 

T-10242904-WF1

 

HAWK Parts - Clip weld fixture - Weld Shop

 

0.00

 

0.00

 

T-10242904-GF

 

HAWK Parts - Gage (O.A.L.) fwd section - Insp

 

0.00

 

0.00

 

T-10242904-GA

 

HAWK Parts - Gage (O.A.L.) aft section - Insp

 

0.00

 

0.00

 

T-10242904-SJ2

 

HAWK Parts - Packaging fixture - Shipping Dept.

 

0.00

 

0.00

 

T-10242904-HF

 

HAWK Parts - Fwd skirt holes, inspection fixture. - Insp.

 

0.00

 

0.00

 

T-10242904-2LP

 

HAWK Parts - Locating pins. - Insp.

 

0.00

 

0.00

 

T-10242904-2IF

 

HAWK Parts - Inspection fixture for 10/32 hole location - Insp.

 

0.00

 

0.00

 

T-10242904-3IF

 

HAWK Parts - Final inspection gages - Insp.

 

0.00

 

0.00

 

 

 

P/N 10242849 Shell Exit Cone

 

 

 

0.00

 

T-10242849-PM1

 

HAWK Parts - Press die, male, 1st hit. - Machine Shop

 

0.00

 

0.00

 

T-10242849-PF1

 

HAWK Parts - Press die, female, 1st hit. - Machine Shop

 

0.00

 

0.00

 

T-10242849-PM2

 

HAWK Parts - Press die, male, 2nd hit - On the machine

 

0.00

 

0.00

 

T-10242849-PF2

 

HAWK Parts - Press die, female, 2nd hit - On the machine

 

0.00

 

0.00

 

T-10242849-PG

 

HAWK Parts - Go-No-Go plug gages - Insp.

 

0.00

 

0.00

 

T-10242849-MF

 

HAWK Parts - Mill fixture (4 slots)

 

0.00

 

0.00

 

 

 

P/N 9082275 Aft Closure

 

 

 

0.00

 

T-9082275-1PT

 

HAWK Parts - Hydro fixture, base

 

0.00

 

0.00

 

T-9082275-2PT

 

HAWK Parts - Hydro fixture, base retainer

 

0.00

 

0.00

 

T-9082275-3PT

 

HAWK Parts - Hydro fixture, plug

 

0.00

 

0.00

 

T-9082275-4PT

 

HAWK Parts - Hydro fixture, plug retainer

 

0.00

 

0.00

 

T-9082275-1IF

 

HAWK Parts - Go-No-Go ring gage - Insp.

 

0.00

 

0.00

 

T-9082275-2IF

 

HAWK Parts - Indicator insepction gage - 1611

 

0.00

 

0.00

 

T-9082275-1MF

 

HAWK Parts - Mill Fixture R.2

 

0.00

 

0.00

 

T-9082275-1DJ

 

HAWK Parts - Drill Fixture - Tool Crib

 

0.00

 

0.00

 

 

 

P/N 10242842 Center Ring (Intermediate)

 

 

 

0.00

 

T-10242842-DF

 

HAWK Parts - Drill fixture, 1.5 diameter bore - At Machine 209

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

T-10242842-MF1

 

HAWK Parts - Mill fixture, .50 diameter at 30 degrees

 

0.00

 

0.00

 

T-10242842-MF2

 

HAWK Parts - Mill fixture, 1.25 wide slot at 30 degrees

 

0.00

 

0.00

 

T-10242842-MF3

 

HAWK Parts - Mill fixture, finish lip on 1.25 slot

 

0.00

 

0.00

 

T-10242842-WF

 

HAWK Parts - Weld fixture to weld lugs - Weld Shop

 

0.00

 

0.00

 

 

 

P/N 10242901 Center Ring (Final)

 

 

 

0.00

 

T-10242901-MF

 

HAWK Parts - Mill fixture, wing pocket holes & cover open - MS

 

0.00

 

0.00

 

 

 

P/N 9082104 Lockwire

 

 

 

0.00

 

T-9082104-MF1

 

HAWK Parts - Mill fixture - Tool Crib

 

0.00

 

0.00

 

 

 

P/N 9082262 Lug (Center Ring)

 

 

 

0.00

 

T-9082262-1MF

 

HAWK Parts - Lug mill fixture - Tool Crib

 

0.00

 

0.00

 

 

 

P/N 10242834 Stiffener Welded Assembly

 

 

 

0.00

 

T-10242834-TF

 

HAWK Parts - Tack weld fixture - Weld Shop

 

0.00

 

0.00

 

T-10242834-WF

 

HAWK Parts - Weld fixture - Weld Shop

 

0.00

 

0.00

 

T-10242834-DF1

 

HAWK Parts - Drill fixture, .261 dia. Holes & .190 thd - Shop

 

0.00

 

0.00

 

T-10242834-MM

 

HAWK Parts - Mill machine with universal joint (for milling slot on stiffener) -
Shop

 

0.00

 

0.00

 

T-10242834-DF2

 

HAWK Parts - Drill fixture, rivet holes - Shop

 

0.00

 

0.00

 

T-10242834-CF

 

HAWK Parts - Chop fixture for cutting ring. - Shop

 

0.00

 

0.00

 

T-10242834-IF

 

HAWK Parts - Drop-in inspection fixture - Insp.

 

0.00

 

0.00

 

T-10242834-MF1

 

HAWK Parts - Mill fixture to mill 30 degree pad - Shop

 

0.00

 

0.00

 

T-10242834-MF2

 

HAWK Parts - Mill fixture, pad O.D. & lead-in - Shop

 

0.00

 

0.00

 

 

 

P/N 10688786 Brace-Launch Weld Sub-Assy

 

 

 

0.00

 

T-10688786-WF

 

HAWK Parts - Weld fixture - Weld Shop

 

0.00

 

0.00

 

 

 

P/N 10688788 Brace-Side Welded Sub-Assy

 

 

 

0.00

 

T-10688788-WF

 

HAWK Parts - Weld fixture - Weld Shop

 

0.00

 

0.00

 

 

 

P/N 102428787-1 (mfg#) Pad/Brace Welded Sub-Assy

 

 

 

0.00

 

T-102428787-WF

 

HAWK Parts - Weld fixture - Weld Shop

 

0.00

 

0.00

 

 

 

P/N 10242902/10242899 Aft/Fwd Tube

 

 

 

0.00

 

Straddle Mill

 

HAWK Parts - To mill sheets. - Shop

 

0.00

 

0.00

 

Hydraulic Press/Sizer

 

HAWK Parts - To size tubes - Hufford area

 

0.00

 

0.00

 

 

 

P/N 10242900 Fwd Dome

 

 

 

0.00

 

T-10242900-TF1

 

HAWK Parts - Turning fixture, I.D.

 

0.00

 

0.00

 

T-10242900-TF2

 

HAWK Parts - Turning fixture, O.D.

 

0.00

 

0.00

 

T-10242900-UT1

 

HAWK Parts - Ultrasonic fixture, standard

 

0.00

 

0.00

 

T-10242900-UT2

 

HAWK Parts - Ultrasonic immension gage.

 

0.00

 

0.00

 

 

 

P/N 1032110 (mfg#), Fwd Sub-Assy

 

0.00

 

0.00

 

T-1032110-RR (3 sets)

 

HAWK Parts - Weld rounding rings

 

0.00

 

0.00

 

T-1032110-1-2WF

 

HAWK Parts - G-2 weld fixture

 

0.00

 

0.00

 

95

 

Thread plug gage set - 1/4-28 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

600-351R

 

Master set ring - 3.3998 - Unknown

 

0.00

 

0.00

 

80399-1A

 

Thread ring gage - GO  PD8.3091 - American Gage

 

0.00

 

0.00

 

80851-1A

 

Thread ring gage - GO  PD8.3091 - American Gage

 

0.00

 

0.00

 

80399-2B

 

Thread ring gage - NOTGO  PD8.3223 - American Gage

 

0.00

 

0.00

 

SP-8G

 

GO5.9188/NOGO5.911 Thread Plug - 6.000-8UN-3A - Pennoyer-Dodge

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

SP-8NG

 

GO5.9188/NOGO5.911 Thread Plug - 6.000-8UN-3A - Pennoyer-Dodge

 

0.00

 

0.00

 

10242834-1G

 

Gage Std - Gage Std - Unknown

 

0.00

 

0.00

 

9046798-198

 

Gage Std - Chamber Fixture - Unknown

 

0.00

 

0.00

 

800-288

 

Ultrasonic Thickness gage - CL204 - Krautkramer Branson

 

0.00

 

0.00

 

10242836-1-1SG

 

Stiffener Gage - GO.880  NOGO.921 - Stiffener

 

0.00

 

0.00

 

14HS

 

Micrometer - 436 - Starrett

 

0.00

 

0.00

 

D-42

 

Thread Plug Gage Set - 9/16-18UNF-3B - Pratt & Whitney

 

0.00

 

0.00

 

13292406-6W

 

Tunnel Case Insp. - Unknown - Unknown

 

0.00

 

0.00

 

100-870-2

 

Digital Height Gage - 192-607 - Mitutoyo

 

0.00

 

0.00

 

265465-N

 

Dial indicator - MW181 - Brown & Sharpe

 

0.00

 

0.00

 

100-453-R5

 

Micrometer - 103-219A - Mitutoyo

 

0.00

 

0.00

 

46

 

Point Micrometer - 112-225 - Mitutoyo

 

0.00

 

0.00

 

100-532-2

 

Micrometer - 122-125 - Mitutoyo

 

0.00

 

0.00

 

12DA

 

Micrometer - 123-125A - Mitutoyo

 

0.00

 

0.00

 

2416-1

 

Dial Indicator 2416F - 10 - Mitutoyo

 

0.00

 

0.00

 

INSP-1

 

Dial indicator - 2416F-10 - Mitutoyo

 

0.00

 

0.00

 

500-17

 

Height Gage - 509-313 - Mitutoyo

 

0.00

 

0.00

 

100-210

 

Deep Throat Mic - 0-1” - Scherr Tumico

 

0.00

 

0.00

 

500-56

 

Deep Throat Mic - 0-1” - Scherr Tumico

 

0.00

 

0.00

 

100-692

 

Pin Mic - 1-1 7/8” - Scherr Tumico

 

0.00

 

0.00

 

155

 

Micrometer - 222 - Starrett

 

0.00

 

0.00

 

100-411-3

 

OD Micrometer - 226 - Starrett

 

0.00

 

0.00

 

100-334-1

 

Micrometer - 436-7” - Starrett

 

0.00

 

0.00

 

626

 

Thread plug set - 9/16-18UNF-3B - Ideal Thread Gage

 

0.00

 

0.00

 

26

 

0-1” Ball Mic - 115-253 - Mitutoyo

 

0.00

 

0.00

 

141

 

Dial caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

100-338-1

 

Height Gage - Unknown - Mitutoyo

 

0.00

 

0.00

 

200-265-11

 

Thread Plug Gage Set - 10-32 UNF-3B - Ponam

 

0.00

 

0.00

 

100-231-1

 

O.D. Micrometer 23-24” - M-3-1850 - Scherr Tumico

 

0.00

 

0.00

 

511-170

 

Dial Bore Gage .0001” - 84-111-6 - Starrett

 

0.00

 

0.00

 

13292406-6-B

 

Tunnel Tab Gage - Tunnel Tab Gage - Unknown

 

0.00

 

0.00

 

HK-5

 

Ring Master - 2 - Ponam

 

0.00

 

0.00

 

800-091

 

Ultrasonic Thickness Gage - CL204 - Krautkramer Branson

 

0.00

 

0.00

 

9259621

 

PI Tape - 12”-24” - PI Tape

 

0.00

 

0.00

 

3250228

 

PI Tape - 12”-36” - PI Tape

 

0.00

 

0.00

 

6200134

 

PI Tape - 12”-36” - PI Tape

 

0.00

 

0.00

 

21

 

I.D. Micrometer Set - 6”-36” - Scherr-Tumico

 

0.00

 

0.00

 

600-662-F6

 

.005”/2-1/8 3-1/8 Dial Bore - DI-20226-B - Standard

 

0.00

 

0.00

 

CH2

 

Micrometer - 0-1” - Made in China

 

0.00

 

0.00

 

600-615-4

 

Muller Gage - B21 - Federal

 

0.00

 

0.00

 

600-684

 

Dial Depth Gage - B150-1 - Mueller Gages

 

0.00

 

0.00

 

6LC

 

0-3” Depth Mic - 603 - Brown & Sharpe

 

0.00

 

0.00

 

400-328B

 

Protractor - 52-448-612 - Fowler

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

100-240-2

 

OD Micrometer Set - 104-201-6 PC Set - Mitutoyo

 

0.00

 

0.00

 

100-238-3

 

OD Micrometer Set - 104-201-6 PC Set - Mitutoyo

 

0.00

 

0.00

 

100-241-2

 

OD Micrometer Set - 104-201-6 PC Set - Mitutoyo

 

0.00

 

0.00

 

CH1

 

Dial Test Indicator - 513-118 - Mitutoyo

 

0.00

 

0.00

 

600-697

 

Indicator 0.0005” - 513-412 - Mitutoyo

 

0.00

 

0.00

 

101

 

Indicator 0.0005” - 513-412 - Mitutoyo

 

0.00

 

0.00

 

100-661-4

 

OD Micrometer - 13-14” - Scherr Tumico

 

0.00

 

0.00

 

100-528-1

 

Depth Micrometer - 445 - Starrett

 

0.00

 

0.00

 

600-41-F7

 

.0005” Test Indicator - .0005” - Tesatast

 

0.00

 

0.00

 

147

 

0-1” O.D. Mic - 0-1” - Amtos

 

0.00

 

0.00

 

504

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

204

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

CH6

 

0-6” Dial Caliper - 599-579-5 - Brown & Sharpe

 

0.00

 

0.00

 

INSP-2

 

Digital Micrometer - 0-1” - Fowler

 

0.00

 

0.00

 

100-800-1

 

1-2” Point Mic - 52-226-102 - Fowler

 

0.00

 

0.00

 

3HM

 

Outside Mic - 0-1” - HDJ

 

0.00

 

0.00

 

CH5

 

0-2” Drop Indicator - 0-2” - HDJ

 

0.00

 

0.00

 

4HM

 

Micrometer - 1-2” - HDJ

 

0.00

 

0.00

 

7LC

 

OD Micrometer - 103-260 - Mitutoyo

 

0.00

 

0.00

 

146-2

 

0-1” Ball Mic - 115-253 - Mitutoyo

 

0.00

 

0.00

 

100-118

 

Deep Throat Micrometer - 118-129 - Mitutoyo

 

0.00

 

0.00

 

100-118-129

 

Deep Throat Micrometer - 118-129 - Mitutoyo

 

0.00

 

0.00

 

100-118-129-1

 

Deep Throat Micrometer - 118-129 - Mitutoyo

 

0.00

 

0.00

 

153

 

Micrometer 4”-5” - 202-214 - Mitutoyo

 

0.00

 

0.00

 

1095001-1-4

 

Dial Indicator - 2411-08 - Mitutoyo

 

0.00

 

0.00

 

13LC

 

Caliper - 500-193 - Mitutoyo

 

0.00

 

0.00

 

1BM

 

Dial Caliper - 505-637-50 - Mitutoyo

 

0.00

 

0.00

 

SF-72

 

6-7” O.D. Mic - BM09-788-6-7” - Scherr Tumico

 

0.00

 

0.00

 

100-641-1

 

1-2” Blade Mic - 1-2” - SPI

 

0.00

 

0.00

 

1096731-GAGE-2

 

Dial Indicator - 24-333-7 - SPI

 

0.00

 

0.00

 

CH4

 

Starrett 1212 - 1212 - Starrett

 

0.00

 

0.00

 

100-1

 

Vernier Caliper - 123 - Starrett

 

0.00

 

0.00

 

100-453-3

 

Micrometer - 2-3” - Starrett

 

0.00

 

0.00

 

15LC

 

Indicator - 25-2041 - Starrett

 

0.00

 

0.00

 

100-453-4

 

Micrometer - 3-4” - Starrett

 

0.00

 

0.00

 

CH3

 

Micrometer  0.1” O.D. Mic - 1F113 - Starrett

 

0.00

 

0.00

 

100-453-6

 

5-6” O.D. Mic - 5-6” - Starrett

 

0.00

 

0.00

 

100-458-8

 

OD Micormeter - 7-8” - Starrett

 

0.00

 

0.00

 

436

 

10-11” Micrometer - T436XRL-1 - Starrett

 

0.00

 

0.00

 

503

 

12” Dial Calipe - 5-150-23 - Amtos

 

0.00

 

0.00

 

CH7

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

1DA

 

Test Indicator .0005” - 214GA - Compac

 

0.00

 

0.00

 

2DA

 

Digital Caliper - 500-197 - Mitutoyo

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

822

 

Thread Plug GO.5128 NOT GO.5175 - M14X1.5-4H5H - Pennoyer-Dodge

 

0.00

 

0.00

 

13FM

 

Dial Indicator - 999-390-MIT

 

0.00

 

0.00

 

100-1744

 

Height Gage - 0-40” - Fowler

 

0.00

 

0.00

 

100-193-114

 

Digital Ht. Gage-24” - 192-114 - Mitutoyo

 

0.00

 

0.00

 

111

 

Digital Ht. Gage-24” - 192-114 - Mitutoyo

 

0.00

 

0.00

 

211

 

Ultrasonic Thickness gage - DM4 - Krautkramer Branson

 

0.00

 

0.00

 

800-633-2

 

Temp Gage - 30-120DEGF - Tel Tru

 

0.00

 

0.00

 

100-203

 

Micrometer W/6RODS - 18-24” - Unknown

 

0.00

 

0.00

 

SF-626

 

Deep Throat Micrometer - 118-129 - Mitutoyo

 

0.00

 

0.00

 

151

 

Micrometer 2”-3” - 202-210 - Mitutoyo

 

0.00

 

0.00

 

152

 

Micrometer 3”-4” - 202-212 - Mitutoyo

 

0.00

 

0.00

 

500-13

 

Caliper - 505-676 - Mitutoyo

 

0.00

 

0.00

 

500-14

 

Caliper - 505-677 - Mitutoyo

 

0.00

 

0.00

 

500-11

 

Test indicator - 513-446 - Mitutoyo

 

0.00

 

0.00

 

100-453-12

 

Micrometer - 436 - Starrett

 

0.00

 

0.00

 

100-997

 

Ring Gage - 7.9975 - Pennoyer-Dodge

 

0.00

 

0.00

 

1000-676

 

Ring Gage - 0.3745 - WGC

 

0.00

 

0.00

 

13292401-FN5

 

Plug Gage - Unknown - Ponam

 

0.00

 

0.00

 

13292406-6-A

 

Tunnel Tab Gage - Tunnel Tab Gage - Unknown

 

0.00

 

0.00

 

40-2

 

88PCS Gage Block Set Grade A+ - 53-672-028 - Fowler

 

0.00

 

0.00

 

1000-523

 

Ring Gage - 0.4999 - Brown & Sharpe

 

0.00

 

0.00

 

1096721-1-3SS

 

Set Std Gage Block - 15.6565 - Federal

 

0.00

 

0.00

 

1096721-1-2SS

 

Set Std Gage Block - 15.9954 - Federal

 

0.00

 

0.00

 

1096721-1-4SS

 

Set Std Gage Blcok - 16 - Federal

 

0.00

 

0.00

 

1096721-1-5SS

 

Set Std Gage Block - 18.1339 - Federal

 

0.00

 

0.00

 

40-290

 

8PCS Primary Std Gage Block Set - 8PCS Gage Block Set - P & W

 

0.00

 

0.00

 

8080225

 

PI Tape - 2”-24” - PI Tape

 

0.00

 

0.00

 

100-139

 

Inside Micrometer Set - 4-52” - Mitutoyo

 

0.00

 

0.00

 

19

 

I.D. Micrometer Set - 6”-36” - Scherr-Tumico

 

0.00

 

0.00

 

100-616-2

 

2-12” Inside Micrometer - 124 - Starrett

 

0.00

 

0.00

 

100-2

 

Thread Plug Set - 1/4-28UNF-2B - Ideal Thread Gage

 

0.00

 

0.00

 

200-114-8

 

Thread Plug Gage - 1/4-28UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

200-134

 

Thread Plug Gage Set - 3/4-16 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

200-265-10

 

Thread Plug Gage Set - 10-32 UNF-2B - Ponam

 

0.00

 

0.00

 

200-133-1

 

Thread Plug Gage, GO.7094/NOTGO.7143 - 3/4-18UNF-3B - Pratt & Whitney

 

0.00

 

0.00

 

10-287-2

 

Torque Wrench - TQ-6-FU - Snap On

 

0.00

 

0.00

 

200-123-9

 

Thread Plug Set - .375-24UNF-3B - Unknown

 

0.00

 

0.00

 

500-7

 

Thread Plug - GO.4050/NOGO.4120 - Unknown

 

0.00

 

0.00

 

NAN

 

Thread Ring - M213X3.0-6H - Pennoyer-Dodge

 

0.00

 

0.00

 

400-453

 

Length Standards - 11PC Set  - Starrett

 

0.00

 

0.00

 

2000-14-01

 

Unitest Set Gage - 8-9” - TESA

 

0.00

 

0.00

 

8HS

 

Dial Indicator - .001” - Aerospace Sup

 

0.00

 

0.00

 

100-304

 

Depth Micrometer w/12RODS - 0-12” - Mitutoyo

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

100-806

 

Point Micrometer - 112-237 - Mitutoyo

 

0.00

 

0.00

 

100-532-3

 

Micrometer - 122-126 - Mitutoyo

 

0.00

 

0.00

 

1JO

 

Dial Caliper - 505 611 - Mitutoyo

 

0.00

 

0.00

 

103

 

OD Micrometer - 6-12” - Scherr Tumico

 

0.00

 

0.00

 

10FM

 

Depth Micrometer - 445 - Starrett

 

0.00

 

0.00

 

207

 

.400”/.0001” Dial Indicator - 656-617 - Starrett

 

0.00

 

0.00

 

100-202

 

Micrometer W/6RODS - 18-24” - Unknown

 

0.00

 

0.00

 

9HM

 

Dial Indicator - 2.000” - Amtos

 

0.00

 

0.00

 

400-2

 

Micrometer Bore Gage - 0.425-0.500 - Brown & Sharpe

 

0.00

 

0.00

 

49

 

Outside Micrometer - 103-127 - Mitutoyo

 

0.00

 

0.00

 

206

 

Dial Indicator - 2922-08 - Mitutoyo

 

0.00

 

0.00

 

102

 

Thread Gage - M22X1.5-6H-LH - Pennoyer-Dodge

 

0.00

 

0.00

 

NAN

 

Go/NOGO Thread Setting Plug Gage - MJ14X1.5-4H-5H - Pennoyer-Dodge

 

0.00

 

0.00

 

516-3

 

Dial Indicator - .0001”-2.000” - Unknown

 

0.00

 

0.00

 

FN5

 

Plug Gage - .6697, .7973, 1.1360 - Ponam

 

0.00

 

0.00

 

FN8

 

Plug Gage - 1.1457 - Ponam

 

0.00

 

0.00

 

FN6

 

Plug Gage - Plug Gage - Unknown

 

0.00

 

0.00

 

FN7

 

Plug Gage - Plug Gage - Unknown

 

0.00

 

0.00

 

40-112

 

End Std Rod - 12” - Starrett

 

0.00

 

0.00

 

40-113

 

End Std Rod - 13” - Starrett

 

0.00

 

0.00

 

40-114

 

End Std Rod - 14” - Starrett

 

0.00

 

0.00

 

40-115

 

End Std Rod - 15” - Starrett

 

0.00

 

0.00

 

40-116

 

End Std Rod - 16” - Starrett

 

0.00

 

0.00

 

40-117

 

End Std Rod - 17” - Starrett

 

0.00

 

0.00

 

40-118

 

End Std Rod - 18” - Starrett

 

0.00

 

0.00

 

40-119

 

End Std Rod - 19” - Starrett

 

0.00

 

0.00

 

40-120

 

End Std Rod - 20” - Starrett

 

0.00

 

0.00

 

40-121

 

End Std Rod - 21” - Starrett

 

0.00

 

0.00

 

40-122

 

End Std Rod - 22” - Starrett

 

0.00

 

0.00

 

40-123

 

End Std Rod - 23” - Starrett

 

0.00

 

0.00

 

500-6

 

Drop Indicator - JB50A - Baker

 

0.00

 

0.00

 

600-2

 

Dial Indicator 0.250” - 81-141 - Starrett

 

0.00

 

0.00

 

19JS

 

Dial Indicator - 0.1” - Aerospace

 

0.00

 

0.00

 

INSP-6

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

INSP-5

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

129

 

Deep Throat Micrometer .001” - C81S - Federal

 

0.00

 

0.00

 

6-JL-A

 

Micrometer - 103-262 - Mitutoyo

 

0.00

 

0.00

 

6AO

 

Dial Indicator - 2416 - Mitutoyo

 

0.00

 

0.00

 

500-151

 

Dial indicator - 2416F-10 - Mitutoyo

 

0.00

 

0.00

 

5-JL-A

 

Caliper - 505-645-50 - Mitutoyo

 

0.00

 

0.00

 

267-3

 

Height Gage - 254 - Starrett

 

0.00

 

0.00

 

10-JL-A

 

Dial Indicator - 999-390 - Unknown

 

0.00

 

0.00

 

245

 

Metric Thread Gage GO1.1816 NOGO1.1623 - M30X1.5-6H - GTD

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

99394-1

 

Metric Thread Plug, GO.5128/NOTGO.5175 - MJ1 4X1.5-4H5H - Pennoyer-Dodge

 

0.00

 

0.00

 

124

 

8-32” Solid-Rod Inside Micrometer - 124-C - Starrett

 

0.00

 

0.00

 

100-338-2

 

Inside Micrometer Set - 4-36” - Mitutoyo

 

0.00

 

0.00

 

139-1

 

Inside Micrometer Set - 4-52” - Mitutoyo

 

0.00

 

0.00

 

140-2

 

Inside Micrometer Set - 4-52” - Mitutoyo

 

0.00

 

0.00

 

13038096-1PG-1

 

Plain Plug Gage Set, Go NOGO - 1.7520/1.7550 - Pennoyer-Dodge

 

0.00

 

0.00

 

13038096-1PG-2

 

Plain Plug Gage Set, Go NOGO - 1.7520/1.7550 - Pennoyer-Dodge

 

0.00

 

0.00

 

10242904-2PG-3

 

Plain Plug Gage Set,  - 1.9100/1.9140 - Pennoyer-Dodge

 

0.00

 

0.00

 

162-G

 

Thread Plug Gage “GO” - 6”-8” UN - Pennoyer-Dodge

 

0.00

 

0.00

 

13292401-FN8

 

Plug Gage - GO 1.1457 NOGO1.1654 - Ponan

 

0.00

 

0.00

 

162-NG

 

Thread Plug Gage “NO-GO” - 6.0000-8N-3B -S.C.C.

 

0.00

 

0.00

 

100-230-2

 

O.D. Micrometer 13-14” - M2-431 - Scherr Tumico

 

0.00

 

0.00

 

600-430-1

 

Groove & Bore Gage - 0.375-6 inch - Interapid

 

0.00

 

0.00

 

132

 

Thread Plug Set - 1/4-28UNF-2B - Ideal Thread Gage

 

0.00

 

0.00

 

90

 

Thread Plug Set - 9/16-18UNF-3B - Ideal Thread Gage

 

0.00

 

0.00

 

140

 

Vernier Caliper - 0-40” - Made In China

 

0.00

 

0.00

 

NAN

 

Gage - 0-15.9954 - Mueller Gage / Federal

 

0.00

 

0.00

 

600-29-2

 

Groove Gage - .0005” - Mueller Lab

 

0.00

 

0.00

 

94

 

Thread Plug Gage Set - 1/4-28 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

200-123-6

 

Thread Plug Gage Set - 3/8-24UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

200-136-1

 

Plug Gage Set - 7/8-14 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

1096721-ST1

 

Plain Plug Gage Set - GO 0.571/NOGO 0.590 - Pennoyer-Dodge

 

0.00

 

0.00

 

13292401-FN7

 

Plug Gage - GO.8022 NOGO.8140 - Ponam

 

0.00

 

0.00

 

13292401-FN6

 

Plug Gage - NOGO.6760 - Ponam

 

0.00

 

0.00

 

200-128-1

 

Thread Plug Gage Set - 9/16-18UNF-3B - Pratt & Whitney

 

0.00

 

0.00

 

100-684

 

Vernier Caliper - 123 - Starrett

 

0.00

 

0.00

 

112

 

Vernier Caliper - 123 - Starrett

 

0.00

 

0.00

 

400-1

 

Bore Gage - 1.600”-2.000 - TESA

 

0.00

 

0.00

 

NAN

 

Uni-Test - 8”-9” - TESA

 

0.00

 

0.00

 

200-123-10

 

Thread Plug Gage Set - 3/8-24UNF-3B - Unknown

 

0.00

 

0.00

 

100-500

 

OD Micrometer 11PC Set - 104 -137 - Made in Japan

 

0.00

 

0.00

 

100-8102

 

Depth Gauge - 0-6” - Mitutoyo

 

0.00

 

0.00

 

100-240-1

 

OD Micrometer Set - 104-201 - Mitutoyo

 

0.00

 

0.00

 

NAN

 

Protractor - Protractor - Mitutoyo

 

0.00

 

0.00

 

100-331

 

OD Micrometer - 7-8” - Starrett

 

0.00

 

0.00

 

100-240-3

 

Surface Plate - 12”-18” - Unknown

 

0.00

 

0.00

 

2424-1

 

Indicator - .001”-2.000” - Amtos

 

0.00

 

0.00

 

400-327-B

 

Protractor - 52-448-612 - Fowler

 

0.00

 

0.00

 

8HM

 

Caliper - 0-8” - Kanon

 

0.00

 

0.00

 

15JS

 

Depth Micrometer Set - 0-4” - Made in China

 

0.00

 

0.00

 

100-132

 

Depth Gauge - 0-6” - Mitutoyo

 

0.00

 

0.00

 

100-109

 

Micrometer - 103-190A - Mitutoyo

 

0.00

 

0.00

 

100-190

 

Micrometer - 103-190A - Mitutoyo

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

100-661-3

 

Micrometer - 103-190A - Mitutoyo

 

0.00

 

0.00

 

100-103

 

Micrometer - 103-220A - Mitutoyo

 

0.00

 

0.00

 

2416-2

 

Dial Indicator - 2416F-10 - Mitutoyo

 

0.00

 

0.00

 

14JU

 

Dial Caliper - 505-637-51 - Mitutoyo

 

0.00

 

0.00

 

105

 

Dial Caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

1096721-3D

 

Dial Caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

5ML

 

Dial Caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

23JS

 

Caliper - 505-645-50 - Mitutoyo

 

0.00

 

0.00

 

24JO

 

Micrometer - 0-1” - NSK

 

0.00

 

0.00

 

25JO

 

OD Micrometer - 1-2” - NSK

 

0.00

 

0.00

 

26JO

 

Micrometer - 2-3” - NSK

 

0.00

 

0.00

 

100-661-2

 

OD Micrometer - 13-14” - Scherr Tumico

 

0.00

 

0.00

 

100-457

 

OD Micrometer - 12-13” - Scherr Tumico

 

0.00

 

0.00

 

100-337-1

 

Vernier Caliper - 0-12” - Starrett

 

0.00

 

0.00

 

100-453-10

 

OD Micrometer - 436-10 - Starrett

 

0.00

 

0.00

 

100-453-9

 

OD Micrometer - 436-9” - Starrett

 

0.00

 

0.00

 

11JS

 

OD Micrometer - 5-6” - Unknown

 

0.00

 

0.00

 

516-4JU

 

Dial Indicator - 0-1.0” - Aerospace

 

0.00

 

0.00

 

3ML

 

Indicator - .001”-2.000” - Amtos

 

0.00

 

0.00

 

4ML

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

600-334-1

 

Dial Indicator .001” 0-1” - 51-520-5 - Amtos

 

0.00

 

0.00

 

500-5

 

Drop Indicator - JB50A - Baker

 

0.00

 

0.00

 

500-3

 

Drop Indicator - JB50A - Baker

 

0.00

 

0.00

 

SF-62

 

Blade Micrometer - 2-3” - Brown & Sharpe

 

0.00

 

0.00

 

3JU

 

Dial Indicator - 7030-3 - Brown & Sharpe

 

0.00

 

0.00

 

10242834-IG-STD

 

Dial Indicator - .001-1.000” - Gordon Kerley Co.

 

0.00

 

0.00

 

3JS

 

Dial Indicator - 0-0.25” - Made in China

 

0.00

 

0.00

 

6JS

 

Micrometer - 0-1” - Made in China

 

0.00

 

0.00

 

7JS

 

Micrometer - 1-2” - Made in China

 

0.00

 

0.00

 

5HM

 

Micrometer - 2-3” - Made in China

 

0.00

 

0.00

 

6HM

 

Micrometer - 3-4” - Made in China

 

0.00

 

0.00

 

146-1

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

100-144

 

Point Micrometer - 112-225 - Mitutoyo

 

0.00

 

0.00

 

21JS

 

Micrometer - 142-177 - Mitutoyo

 

0.00

 

0.00

 

100-431

 

Groove Micrometer - 146-106 - Mitutoyo

 

0.00

 

0.00

 

6-1AO

 

Dial Indicator - 2416 - Mitutoyo

 

0.00

 

0.00

 

2JO

 

Micrometer - 0-1” - NSK

 

0.00

 

0.00

 

100-690

 

Micrometer - 1-2” - Scherr Tumico

 

0.00

 

0.00

 

12AO

 

Dial Indicator - 24-336-0 - SPI

 

0.00

 

0.00

 

4JU

 

Micrometer - 0-1” - TESA

 

0.00

 

0.00

 

27JS

 

Micrometer - 0-1” - Unknown

 

0.00

 

0.00

 

SF-63

 

Blade Micrometer - 2-3” - Brown & Sharpe

 

0.00

 

0.00

 

2ML

 

Test Indicator - .001-030” - MHC

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

47

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

99

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

100-351

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

6ML

 

OD Micrometer  - 103-260 - Mitutoyo

 

0.00

 

0.00

 

100-804

 

Point Micrometer - 112-237 - Mitutoyo

 

0.00

 

0.00

 

100-805

 

Point Micrometer - 112-238 - Mitutoyo

 

0.00

 

0.00

 

556

 

Micrometer - 115-153 - Mitutoyo

 

0.00

 

0.00

 

20

 

Micrometer - 1-2” - Scherr Tumico

 

0.00

 

0.00

 

100-430

 

Micrometer - 260 - Starrett

 

0.00

 

0.00

 

160

 

Thermometer - 815F - PTC Instruments

 

0.00

 

0.00

 

600-815

 

Dial Indicator - 25-341/5 - Starrett

 

0.00

 

0.00

 

SP-1

 

Thread Plug GO1.0709 NOGO1.0664 - 1 1/8-12 UNF-3A - Pennoyer-Dodge

 

0.00

 

0.00

 

100-240-4

 

12-18” O.D. Micrometer - 12-18” - Scherr Tumico

 

0.00

 

0.00

 

40-125

 

End Measuring Rod - 25 Inch - Starrett

 

0.00

 

0.00

 

40-126

 

End Measuring Rod - 26 Inch - Starrett

 

0.00

 

0.00

 

40-127

 

End Measuring Rod - 27 Inch - Starrett

 

0.00

 

0.00

 

40-128

 

End Measuring Rod - 28 Inch - Starrett

 

0.00

 

0.00

 

40-129

 

End Measuring Rod - 29 Inch - Starrett

 

0.00

 

0.00

 

40-130

 

End Measuring Rod - 30 Inch - Starrett

 

0.00

 

0.00

 

40-131

 

End Measuring Rod - 31 Inch - Starrett

 

0.00

 

0.00

 

40-132

 

End Measuring Rod - 32 Inch - Starrett

 

0.00

 

0.00

 

40-133

 

End Measuring Rod - 33 Inch - Starrett

 

0.00

 

0.00

 

40-134

 

End Measuring Rod - 34 Inch - Starrett

 

0.00

 

0.00

 

40-135

 

End Measuring Rod - 35 Inch - Starrett

 

0.00

 

0.00

 

40-136

 

End Measuring Rod - 36 Inch - Starrett

 

0.00

 

0.00

 

40-137

 

End Measuring Rod - 37 Inch - Starrett

 

0.00

 

0.00

 

NAN

 

Plain Plug Gage Set - 1.9100/1.9140 - Pennoyer-Dodge

 

0.00

 

0.00

 

27

 

Thread Plug GO 5.9188 - 6”-8UN - Pennoyer-Dodge

 

0.00

 

0.00

 

28

 

Thread Plug NOTGO 5.9287 - 6”-8UN-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

13292403-FN13

 

Plug Gage - .57087”/.59055 - Ponam

 

0.00

 

0.00

 

13292403-FN14

 

Plug Gage - 1.00394”/1.04330 - Ponam

 

0.00

 

0.00

 

NAN

 

Dial Bore Gage .0001” - 84-111-6 - Starrett

 

0.00

 

0.00

 

2424-4

 

Dial Indicator - 0-2.0” - Amtos

 

0.00

 

0.00

 

265465-C

 

Indicator - B3Q - Federal

 

0.00

 

0.00

 

265465-K

 

Indicator - B3Q - Federal

 

0.00

 

0.00

 

265465-L

 

Indicator - B3Q - Federal

 

0.00

 

0.00

 

265465-M

 

Indicator - B3Q - Federal

 

0.00

 

0.00

 

NAN

 

Thread Plug Set - 1/4-28UNF-2B - Ideal

 

0.00

 

0.00

 

192068

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

265465-P

 

Dial Indicator - 1411 - Mitutoyo

 

0.00

 

0.00

 

NAN

 

0-1” Outside Micrometer - 202-204 - Mitutoyo

 

0.00

 

0.00

 

100-626

 

6” Digital Caliper - 500-351 - Mitutoyo

 

0.00

 

0.00

 

600-696

 

Indicator 0.0005” - 513-412 - Mitutoyo

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

200-132-1

 

Thread Plug GO.5889 NOGO.5949 - 5/8-18UNF-2B - Pennoyer-Dodge

 

0.00

 

0.00

 

NAN

 

Thread Plug Set - 9/16-18UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

100-453-7

 

Micrometer - 6IN-7IN - Starrett

 

0.00

 

0.00

 

265465-E

 

Dial Indicator 0.250” - 81-141 - Starrett

 

0.00

 

0.00

 

265465-F

 

Dial Indicator 0.250” - 81-141 - Starrett

 

0.00

 

0.00

 

265465-G

 

Dial Indicator 0.250” - 81-141 - Starrett

 

0.00

 

0.00

 

NAN

 

Ring Master - 1.4 - Brown & Sharpe

 

0.00

 

0.00

 

NAN

 

Ring Gage - 5.6350” - Pennoyer-Dodge

 

0.00

 

0.00

 

100-711

 

Ring Gage - 7.711 - Pennoyer-Dodge

 

0.00

 

0.00

 

NAN

 

Plug Gage Set - 7/8-14 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

40-124

 

End Measuring Rod - 24 INCH - Starrett

 

0.00

 

0.00

 

SP-2

 

Thread Plug GO.5116/NOGO.5080 - MJ14X1.5 4G6G - Pennoyer-Dodge

 

0.00

 

0.00

 

1000-674

 

Ringmaster - 1.437” - Ringmaster

 

0.00

 

0.00

 

1000-675

 

Ringmaster - 1.9062” - Ringmaster

 

0.00

 

0.00

 

1ML

 

24” Height Gage - 192-632 - Mitutoyo

 

0.00

 

0.00

 

142

 

Inside Micrometer Set - 4-52” - Mitutoyo

 

0.00

 

0.00

 

100-201-2

 

Height Gage - 254 - Starrett

 

0.00

 

0.00

 

G267-U5

 

Height Gage - 254 - Starrett

 

0.00

 

0.00

 

G267-U6

 

Height Gage - 254 - Starrett

 

0.00

 

0.00

 

100-50

 

Micrometer, 2-3” - DIGITRIX - Fowler

 

0.00

 

0.00

 

10HS

 

Dial Indicator - 0-1” - Aerospace

 

0.00

 

0.00

 

SF-091

 

Drop Indicator - 51-570-0 - Amtos

 

0.00

 

0.00

 

2HS

 

1-2” O.D. Mic - 1-2” - Craftsman

 

0.00

 

0.00

 

20HS

 

Point Micrometer - 112-237 - Mitutoyo

 

0.00

 

0.00

 

7HS

 

Depth Micrometer - 445 - Starrett

 

0.00

 

0.00

 

17BM

 

Indicator - 7031-3 - Brown & Sharpe

 

0.00

 

0.00

 

14BM

 

Dial Indicator .001” - D81S - Federal

 

0.00

 

0.00

 

15BM

 

.0005” Test Indicator - V80 - Lufkin

 

0.00

 

0.00

 

16BM

 

Micrometer Head - 0-1 - Mitutoyo

 

0.00

 

0.00

 

11BM

 

2-3” Micrometer - 101-119 - Mitutoyo

 

0.00

 

0.00

 

12BM

 

Indicator - 25-441 - Starrett

 

0.00

 

0.00

 

3BM

 

OD Micrometer - 436-2” - Starrett

 

0.00

 

0.00

 

8BM

 

Depth Micrometer Set - 440 - Starrett

 

0.00

 

0.00

 

5BM

 

.001”-1.000” Micrometer - 300-005 - YUASA

 

0.00

 

0.00

 

11FM

 

Dial Indicator - .001” - Made in China

 

0.00

 

0.00

 

4BM

 

Indicator - 25 441 - Starrett

 

0.00

 

0.00

 

100-531-2

 

Micrometer - 436 - Starrett

 

0.00

 

0.00

 

15FM

 

Dial Caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

500-2

 

Drop Indicator - JB50A - Baker

 

0.00

 

0.00

 

500-4

 

Drop Indicator - JB50A - Baker

 

0.00

 

0.00

 

12FM

 

Dial Indicator - 7030-5 - Brown & Sharpe

 

0.00

 

0.00

 

280-NG

 

Thread Ring NO GO 5.9112 - 6.0000-8N-3A - Master Gage Co.

 

0.00

 

0.00

 

900-210

 

0-10000 PSI Pressure Gage - CM-99083 - HEISE

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

13292401-FN9

 

Thread Gage - M22X1.5-6H-LH - Pennoyer-Dodge

 

0.00

 

0.00

 

100-282

 

Viener Caliper - 570 - Brown & Sharpe

 

0.00

 

0.00

 

258

 

Height Transfer Standard - 258 - Starrett

 

0.00

 

0.00

 

139

 

Dial Caliper - 505-644-50 - Mitutoyo

 

0.00

 

0.00

 

500-55

 

16” Length Std - 16” - Webber

 

0.00

 

0.00

 

10242904-1PG

 

Plain Plug Gage Set - 1.9100/1.9140 - Pennoyer-Dodge

 

0.00

 

0.00

 

10242904-1PG-1

 

Plain Plug Gage Set - 1.9100/1.9140 - Pennoyer-Dodge

 

0.00

 

0.00

 

10242904-2PG-2

 

Plain Plug Gage Set - 1.9100/1.9140 - Pennoyer-Dodge

 

0.00

 

0.00

 

76140136

 

Thermometer - 50S - Fluke

 

0.00

 

0.00

 

800-19

 

Depth Micrometer DMC2.5-6”K - 229-128 - Mitutoyo

 

0.00

 

0.00

 

800-21

 

Dial Ind - 3416 - Mitutoyo

 

0.00

 

0.00

 

800-22

 

Dial Ind - 3416 - Mitutoyo

 

0.00

 

0.00

 

800-23

 

Dial Ind - 3416 - Mitutoyo

 

0.00

 

0.00

 

800-20

 

Dial Ind - 3416 - Mitutoyo

 

0.00

 

0.00

 

3-1AO

 

Micrometer - 1”-2” - HDT International

 

0.00

 

0.00

 

4-1AO

 

O.D. Micrometer .0001” - 2”-3” - HDT International

 

0.00

 

0.00

 

15AO

 

Micrometer - 3”-4” - HDT International

 

0.00

 

0.00

 

7-1AO

 

Indicator - 2424-10 - Mitutoyo

 

0.00

 

0.00

 

13AO

 

O.D. Micrometer 0-25”/0.01MM - OM-011 - Mitutoyo

 

0.00

 

0.00

 

1-1AO

 

Dial Caliper - 505-637-50 - Mitutoyo

 

0.00

 

0.00

 

9AO

 

Dial Caliper - .001” 0-1”  - Sears/Craftsman

 

0.00

 

0.00

 

11PM

 

Indicator - 25-441 - Starrett

 

0.00

 

0.00

 

500-16

 

572-011 DIG Display Readout - SD-D1E - Mitutoyo

 

0.00

 

0.00

 

89504-2

 

Metric Thread Plug, GO.5128/NOTGO.5175 - MJ1 4X1.5 4H-5H - Pennoyer-Dodge

 

0.00

 

0.00

 

500-12

 

Micrometer - 122-125 - Mitutoyo

 

0.00

 

0.00

 

500-9

 

Micrometer - 193-211 - Mitutoyo

 

0.00

 

0.00

 

500-10

 

1-2” Micrometer - 193-212 - Mitutoyo

 

0.00

 

0.00

 

500-8

 

2-3” Micrometer - 193-213 - Mitutoyo

 

0.00

 

0.00

 

500-15

 

Dial Drop Indicator - 543-272 - Mitutoyo

 

0.00

 

0.00

 

516 1

 

Indicator - .001”-2.000” - Amtos

 

0.00

 

0.00

 

1MH

 

Dial Caliper - 505-611 - Mitutoyo

 

0.00

 

0.00

 

1096731-GAGE-1

 

Dial Indicator - 24-333-7 - SPI

 

0.00

 

0.00

 

1AO

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

2AO

 

Micrometer - 0-1” - Mitutoyo

 

0.00

 

0.00

 

1HM

 

Dial Indicator - 2416F-10 - Mitutoyo

 

0.00

 

0.00

 

10AO

 

Dial Caliper - 505-611 - Mitutoyo

 

0.00

 

0.00

 

10-1AO

 

Micrometer - 31-511-9 - SPI

 

0.00

 

0.00

 

14PM

 

Dial Test Indicator - 513-118 - Mitutoyo

 

0.00

 

0.00

 

8PM

 

Depth Micrometer - 0-3” - Starrett

 

0.00

 

0.00

 

1JA

 

OD Micrometer - 103-260 - Mitutoyo

 

0.00

 

0.00

 

2JA

 

Dial Caliper - 505-626 - Mitutoyo

 

0.00

 

0.00

 

14SH

 

Dial Caliper - 505-637-50 - Mitutoyo

 

0.00

 

0.00

 

96

 

Thread Plug Gage Set - 1/4-28 UNF-3B - Pennoyer-Dodge

 

0.00

 

0.00

 

 

--------------------------------------------------------------------------------


 

Asset #

 

Description

 

Starting Book Value

 

Monthly Lease

 

200-765-16

 

Thread Plug Gage Set - 10-32 UNF-2B - Pennoyer-Dodge

 

0.00

 

0.00

 

2MA

 

Caliper - 0-1” - SPI

 

0.00

 

0.00

 

4MA

 

Micrometer - 31-511-9 - SPI

 

0.00

 

0.00

 

7PM

 

Caliper - 120 - Starrett

 

0.00

 

0.00

 

13PM

 

Micrometer - 436-1” - Starrett

 

0.00

 

0.00

 

13SH

 

Micrometer - 436-1” - Starrett

 

0.00

 

0.00

 

4SH

 

OD Micrometer - 436-2” - Starrett

 

0.00

 

0.00

 

5SH

 

OD Micrometer - 436-3” - Starrett

 

0.00

 

0.00

 

1SH

 

Dial Indicator - A1-921 - Teclock

 

0.00

 

0.00

 

2HM

 

Indicator - 513-202 - Mitutoyo

 

0.00

 

0.00

 

14AO

 

Dial Indicator - .001” - Aerospace Sup

 

0.00

 

0.00

 

119

 

CMM Computer System

 

0.00

 

0.00

 

125

 

CMPQ Computer w/Printer

 

0.00

 

0.00

 

127

 

computer w/Calibration Software

 

0.00

 

0.00

 

128

 

CPQ Computer

 

0.00

 

0.00

 

129

 

Engineering Network System

 

0.00

 

0.00

 

123

 

Compaq Computer

 

0.00

 

0.00

 

139

 

Dell Computer

 

0.00

 

0.00

 

 

 

Compaq EVO Work Station - Windows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

Compaq EVO Work Station - Windows 2000 - Microsoft Office 2000, Visio

 

0.00

 

0.00

 

 

 

Compaq EVO Work Station - Windows 2000 - Microsoft Office 2000, AutoCAD LT,
Catia V5, MasterCAM V9

 

0.00

 

0.00

 

 

 

Compaq EVO Work Station - Windows 2000 - Microsoft Office 2000, Gage Track

 

0.00

 

0.00

 

 

 

Compaq EVO Work Station - Windows 2000 - Microsoft Office 2000, AutocCAD 2005,
Visio

 

0.00

 

0.00

 

 

 

Compaq Work Station - Windows 2000 - Microsoft Office 2000, Visio

 

0.00

 

0.00

 

 

 

Compaq Work Station - Windows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

ASI Work Station - Wiondows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

ASI Work Station - Wiondows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

ASI Work Station - Wiondows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

ASI Work Station - Wiondows 2000 - Microsoft Office 2000, AutoCAD LT, MasterCAM
V9

 

0.00

 

0.00

 

 

 

Dell Work Station - Windows 2000 - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

Toshiba LapTop - Windows 2000 - Microsoft Office 2000, Visio

 

0.00

 

0.00

 

 

 

IMB ThinkPAD Lap Top, Windows XP - Microsoft Office 2000, Visio

 

0.00

 

0.00

 

 

 

Hewlet Packard Work Station - Windows XP - Microsoft Office 2000

 

0.00

 

0.00

 

 

 

ATACMS - Mandrel (1)

 

0.00

 

0.00

 

 

 

ATACMS Lathe Tooling - T/N 1096001-1-1LF Lathe Fixture (1)

 

0.00

 

0.00

 

 

 

ATACMS - New Tool Ring with .750” radius per Dwg. No. T/N 6894-1-1TR Rev A Proc.
P6774-3 SFR N/C (4)

 

0.00

 

0.00

 

 

 

ATACMS - New Tool Ring with .240 step per Dwg. No. 1095421-1-1TR Rev B Proc.
P6774-3 SFR N/C (2)

 

0.00

 

0.00

 

 

 

ATACMS - PC 18.5 in OD x 13 in ID x 3 in LG Dycast #1 H-11 Annealed, Forged Ring
Latrobe (4)

 

0.00

 

0.00

 

 

 

ATACMS - PC 18 in OD x 13 in ID x 1-3/4 in LG Dycast #1 H-11 Annealed, Forged
Ring Latrobe (6)

 

0.00

 

0.00

 

 

 

TOTAL

 

2,104,423.38

 

21,921.08

 

 

--------------------------------------------------------------------------------